DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 4/28/2022, claims 1 – 17 and 20 – 22 are pending for examination. This action is final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 6/16/2022 is herein reviewed by the Examiner.
Response to Amendment
Acknowledgement is made claims 1, 11, and 20 are amended and pending examination.
Acknowledgement is made claim 22 is new and pending examination.
Acknowledgement is made claim 19 is cancelled and not presently pending examination.
Response to Arguments
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 6/23/2022, wherein Applicant alleges, “Vander Broek does not combine a plurality of metrics such that Vander Broek can be relied on for rendering ‘an object representing a combination of the plurality of metrics within the circular heat map,’ as recited in amended claim 1”, have been fully considered and found persuasive. 
In an Examiner Interview 4/26/2022, Examiner conceded the proposed amendments appear to overcome the prior art of record (as reported in the summary dated 5/2/2022). While the claims as amended overcome the prior art of record, the subject matter “render[ing] an object representing a combination of the plurality of metrics” is taught by the prior art as described below.
Vander Broek (US 2015/0213631 A1) teaches providing a visualization of events and values for data analytics purposes (Vander Broek Paragraph [0032]). 
Vander Broek further teaches collecting event data using a search of event data specifically for data falling in a time range (“events may be derived from collected data … events may be segmented or transformed into a series of time-stamped events … enable searching of events occurring within a time range”) (Vander Broek Paragraph [0066]). 
In rendering the data for display on a heatmap, Vander Broek teaches placing all event data of a particular time bucket (time range) into a single “cell” or “intersection” of the heatmap, effectively combining event data of the searched time range into a single object (“each of the unique values for the specified field may correspond to different rows of events, and each of the plurality of time slots for the events in each row may correspond to different columns of the heatmap … Each time slot or bucket in this example may be used to indicate … an ‘intersection' of a row … a ‘cell’ of a table … the visualization of a bucket or time slot may vary according to the number of events associated with the bucket or time slot”) (Vander Broek Paragraph [0049]). 
As such, Vander Broek teaches the claim limitation “render[ing] an object representing a combination of the plurality of metrics”. However, Vander Broek fails to teach generating a first visual that represents the data and that renders a circular heatmap, as claimed. The prior art of record fails to teach the claimed invention when considered as a whole and as presently presented. However, based upon further search and consideration of the claims as a whole, a new rejection is presented herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent th e unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 and 19 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 11,036,607 in view of Vander Broek (US 2015/0213631 A1) and further in view of Boehler et al. (US 2018/0173894 A1), hereinafter “Boehler”.
Claims 1 – 17 and 19 – 22 of the instant application # 17/318,408 are rejected herein on the ground of non-statutory double patenting as they recite a broader version of the claims of the commonly owned U.S. Patent No. 11,036,607, in view of the prior art. Claims 1 – 3, 6 – 10, and 21 are reproduced in the table below adjacent to the similar subject matter of claims 1 – 11 of U.S. Patent No. 11,036,607.
Instant Application #17/318,408
U.S. Patent No. 11,036,607
1. A computer-implemented method comprising: receiving data associated with a plurality of metrics being monitored in association with a platform;
1. A method comprising:
receiving data associated with a plurality of metrics being monitored in association with a platform;

generating a first visual that represents the data and that renders a circular heatmap and renders an object representing the plurality of metrics within the circular heatmap, wherein distances of objects from a center of the circular heatmap are based on how closely respective metrics of the objects match observed historic data of the respective metrics;
generating, by one or more devices, a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the respective metrics;
generating a second visual that represents the data;
generating a second visual that represents the data, the second visual comprising a tree map visual that includes a plurality of sections and each section of the plurality of sections being associated with an attribute used to compose one or more of the plurality of metrics;
receiving user input in relation to the second visual;
receiving user input that selects a section of the plurality of sections;

identifying, based at least on the user input, a subset of the plurality of metrics related to the attribute associated with the selected section; and
updating the first visual to re-render the circular heatmap and the object based on the user input in relation to the second visual.  

receiving user input that selects a section of the plurality of sections … updating the first visual to re-render the circular heatmap and the object so the object represents the subset of the plurality of metrics.
2. The method of claim 1, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
3. The method of claim 1, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time.
4. The method of claim 1, wherein a location of the object on the radar-based visual signals normal activity associated with the plurality of metrics as the location of the object remains within a set of centrally located regions of the radar-based visual over time.
6. The method of claim I, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
7. The method of claim 1, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
8. The method of claim 7, wherein a larger size of the objects represents that the real- time data for the respective metrics is more anomalous than a smaller size of the objects.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
9. The method of claim 1, wherein the first visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data on to a two-dimensional map.
16. The system of claim 12, wherein the first visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data on to a two-dimensional map.
10. The method of claim 9, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation to produce the circular heatmap for rendering.
17. The system of claim 16, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar-based visual is displayed.
21. The method of claim 1, wherein the second visual is generated as a graph that represents the data.
(from claim 1) generating a second visual that represents the data, the second visual comprising a tree map visual…

	U.S. Patent No. 11,036,607 fails to teach the subject matter of claims 1, 4, 5, and 22 including rendering an object representing a combination of the plurality of metrics within the circular heatmap, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap and wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap, wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data, and wherein the updating includes updating both the first visual and the second visual based on the user input received in relation to the second visual.
	However, in analogous art, Vander Broek teaches wherein rendering a heatmap and renders an object representing the plurality of metrics within the heatmap (providing the acquired time-series events to the user on a graphical user interface (GUI) (Vander Broek Paragraph [0067]) wherein the rendered graphic may be in the form of heatmap visualization which groups (combines) the events of a specific time bucket into a single ‘cell’ or ‘intersection’ (Vander Broek Paragraph [0049])), one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data and wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082])), and wherein the updating includes updating both the first visual and the second visual based on the user input received in relation to the second visual (value table rendered along with the heatmap visualization 510 (Vander Broek Paragraph [0081]) “GUI may provide the user with a sort function that sorts all the rows (including both the rows of the value table 530 and the rows of window 510)” (Vander Broek Paragraph [0083])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vander Broek related to displaying data set regions on a heatmap based upon density (number of events within the data set) and apply them to the teachings of U.S. Patent No. 11,036,607 for the purpose of designing the heatmap to be readily identifiable by a user. One would be motivated as such as this allows data analysts or system administrators to identify, collect, and analyze large quantities of data from network devices distributed throughout a multiple data sources (Vander Broek Paragraph [0004]).
	U.S. Patent No. 11,036,607 and Vander Broek fail to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler et al. (US 2018/0173894 A1), hereinafter “Boehler”, teaches wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to the distance from the center of the map based upon their respective network measurements and apply them to the known device of U.S. Patent No. 11,036,607 and Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Independent claims 11 and 20 recite claim language similar to claim 1 above and are rejected under the same rationale. Dependent claims 9 – 17 and 19 recite claim language similar to dependent claims 2 – 10 above and are rejected under the same rationale.
Acknowledgement is made Applicant requests the Double Patenting rejection be held in abeyance, as seen in Remarks dated 4/28/2022, until allowable subject matter is identified within the claimed invention. The Double Patenting rejection presented herein is for the purpose of clarity of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 8, 11 – 17, 20, and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek (US 2015/0213631 A1) in view of Boehler et al. (US 2018/0173894 A1), hereinafter “Boehler” and further in view of “Radial Heat Map” by Data Viz Project, hereinafter “DVP”.
Regarding claim 1, Vander Broek computer-implemented method comprising: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements (metrics) of IT components and are segmented and obtained based upon a search associated with the time range which the events fall into (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing a combination of the plurality of metrics within the heatmap (providing the acquired time-series events to the user on a graphical user interface (GUI) (Vander Broek Paragraph [0067]) wherein the rendered graphic may be in the form of heatmap visualization which groups (combines) the events of a specific time bucket into a single ‘cell’ or ‘intersection’ (the combination resulting in the cell or intersection is an ‘object’) (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])) in relation to the second visual (user may manipulate a graphically rendered value table adjacent to the visualization window (e.g., by selecting a “min” or “max” statistic”) and the heatmap may be updated to highlight corresponding data (Vander Broek Paragraph [0085])).  
Where Vander Broek teaches of the a first visual that represents the data and renders a heatmap (Vander Broek Paragraph [0067]), Vander Broek fails to teach of the heatmap being a circular heatmap. Vander Broek further fails to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data. 
	However, in analogous art, Boehler is directed to analyzing data outliers arranged in a data model to identify security risks (Boehler Paragraphs [0023 – 0024]), and plotting outlier data to be readily understood by a user (Boehler Paragraphs [0056 – 0059]). 
Boehler teaches wherein a distance of objects from a center of a graph is based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to a respective distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Vander Broek and Boehler fail to teach rendering a circular heatmap.
However, in analogous art, DVP teaches rendering a circular heatmap (a radial heatmap is a variation of a heatmap where the table is applied radially, and the map is a graphical representation of data where individual values contained in a matrix are represented as colors (DVP Descriptive Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of DVP related to rendering a heat map radially and apply them to the teachings of Vander Broek and Boehler to modify the presentation of the heat map which already comprises data points in a matrix representing the objects as claimed. One would be motivated as such as the radial heat map offers a different graphical representation which may be more readily understood by some users.

Regarding claim 2, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time (such graphical visualizations may allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time (determining outliers by comparing actual plotted events to expected events (Vander Broek Paragraph [0111]) coloring shades of the heatmap based upon higher event counts located closer to a maximum event count (Vander Broek Paragraph [0099]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 6, Vander Broek, Boehler, and DVP teach the method of claim I, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics (color gradient of event counts on the heatmap may be used to indicate the number of events within a particular region wherein the color gradient is an exponential scale which shows the number of events per data point (Vander Broek Paragraphs [0099 – 0100]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 7, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics (size of regions indicating data sets of events may indicate the relative count density of the events (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 8, Vander Broek, Boehler, and DVP teach the method of claim 7, wherein a larger size of the objects represents that the real-time data for the respective metrics is more anomalous than a smaller size of the objects (larger objects have a larger density and indicate more events of that data set (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Vander Broek teaches a system comprising:
one or more processing units (Vander Broek Paragraphs [0113 – 0114]); and 
computer-readable storage media storing instructions that, when executed by the one or more processing units (Vander Broek Paragraphs [0113 – 0114]), cause the system to perform operations comprising: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are segmented and obtained based upon a search associated with the time range which the events fall into (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing a combination of the plurality of metrics within the heatmap (providing the acquired time-series events to the user on a graphical user interface (GUI) (Vander Broek Paragraph [0067]) wherein the rendered graphic may be in the form of heatmap visualization which groups (combines) the events of a specific time bucket into a single ‘cell’ or ‘intersection’ (the combination resulting in the cell or intersection is an ‘object’) (Vander Broek Paragraph [0049]));  
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])) in relation to the second visual (user may manipulate a graphically rendered value table adjacent to the visualization window (e.g., by selecting a “min” or “max” statistic”) and the heatmap may be updated to highlight corresponding data (Vander Broek Paragraph [0085])).  
 Where Vander Broek teaches of the a first visual that represents the data and renders a heatmap (Vander Broek Paragraph [0067]), Vander Broek fails to teach of the heatmap being a circular heatmap. Vander Broek further fails to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler is directed to analyzing data outliers arranged in a data model to identify security risks (Boehler Paragraphs [0023 – 0024]), and plotting outlier data to be readily understood by a user (Boehler Paragraphs [0056 – 0059]). 
Boehler teaches wherein a distance of objects from a center of a graph is based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to a respective distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Vander Broek and Boehler fail to teach rendering a circular heatmap.
However, in analogous art, DVP teaches rendering a circular heatmap (a radial heatmap is a variation of a heatmap where the table is applied radially, and the map is a graphical representation of data where individual values contained in a matrix are represented as colors (DVP Descriptive Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of DVP related to rendering a heat map radially and apply them to the teachings of Vander Broek and Boehler to modify the presentation of the heat map which already comprises data points in a matrix representing the objects as claimed. One would be motivated as such as the radial heat map offers a different graphical representation which may be more readily understood by some users.

Regarding claim 12, Vander Broek, Boehler, and DVP teach the system of claim 11, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time (such graphical visualizations may allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 13, Vander Broek, Boehler, and DVP teach the system of claim 11, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time (determining outliers by comparing actual plotted events to expected events (Vander Broek Paragraph [0111]) coloring shades of the heatmap based upon higher event counts located closer to a maximum event count (Vander Broek Paragraph [0099]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 14, Vander Broek, Boehler, and DVP teach the system of claim 11, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 15, Vander Broek, Boehler, and DVP teach the system of claim 11, wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) placing data points on a graph based upon whether the data points represent non-outlier or outlier values and wherein non-outlier values are closer to the center of the graph (Boehler Paragraph [0332]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 16, Vander Broek, Boehler, and DVP teach the system of claim 11, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics (color gradient of event counts on the heatmap may be used to indicate the number of events within a particular region wherein the color gradient is an exponential scale which shows the number of events per data point (Vander Broek Paragraphs [0099 – 0100]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Vander Broek, Boehler, and DVP teach the system of claim 11, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics (size of regions indicating data sets of events may indicate the relative count density of the events (Vander Broek Paragraph [0082]) outlier metrics placed in an outlier layer at a further distance from a center of a graph may indicate anomalous data values (Boehler Paragraph [0059]) heatmap is a circular heatmap (DVP) inherits motivation to combine from respective parent claim.).  

Regarding claim 20, Vander Broek teaches a non-transitory computer-readable storage media having instructions stored thereon that are executable by one or more processing units to perform operations (Vander Broek Paragraphs [0113 – 0114]) including: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are segmented and obtained based upon a search associated with the time range which the events fall into (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing a combination of the plurality of metrics within the heatmap (providing the acquired time-series events to the user on a graphical user interface (GUI) (Vander Broek Paragraph [0067]) wherein the rendered graphic may be in the form of heatmap visualization which groups (combines) the events of a specific time bucket into a single ‘cell’ or ‘intersection’ (the combination resulting in the cell or intersection is an ‘object’) (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])) in relation to the second visual (user may manipulate a graphically rendered value table adjacent to the visualization window (e.g., by selecting a “min” or “max” statistic”) and the heatmap may be updated to highlight corresponding data (Vander Broek Paragraph [0085])).  
Where Vander Broek teaches of the a first visual that represents the data and renders a heatmap (Vander Broek Paragraph [0067]), Vander Broek fails to teach of the heatmap being a circular heatmap. Vander Broek further fails to teach wherein distance of objects from a center is based are based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data.
	However, in analogous art, Boehler is directed to analyzing data outliers arranged in a data model to identify security risks (Boehler Paragraphs [0023 – 0024]), and plotting outlier data to be readily understood by a user (Boehler Paragraphs [0056 – 0059]). 
Boehler teaches wherein a distance of objects from a center of a graph is based on how closely respective metrics of the objects match observed historic data of the respective metrics, such that a shorter distance from the center represents a closer match with more commonly observed historic data (plotting data points on a graph based upon whether the data point represents an outlier value or a non-outlier (more commonly observed) value, wherein outlier data points are placed in the outlier layer which is further from the center and non-outlier data points are placed in the core layer which is adjacent to the center of the graph (Boehler Paragraph [0059] and Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Boehler related to mapping objects on a circular map relative to a respective distance from the center of the map based upon their respective network measurements and apply them to the teachings of Vander Broek for the purpose of mapping data points based on whether values are outliers or non-outliers. One would be motivated as such as placing points in specific layers allow for simple classification and re-classification and the identification of anomalous data (Boehler Paragraph [0059]).
Vander Broek and Boehler fail to teach rendering a circular heatmap.
However, in analogous art, DVP teaches rendering a circular heatmap (a radial heatmap is a variation of a heatmap where the table is applied radially, and the map is a graphical representation of data where individual values contained in a matrix are represented as colors (DVP Descriptive Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of DVP related to rendering a heat map radially and apply them to the teachings of Vander Broek and Boehler to modify the presentation of the heat map which already comprises data points in a matrix representing the objects as claimed. One would be motivated as such as the radial heat map offers a different graphical representation which may be more readily understood by some users.

Regarding claim 22, Vander Broek, Boehler, and DVP teach the method of claim 1, wherein the updating includes updating both the first visual and the second visual based on the user input received in relation to the second visual (value table rendered along with the heatmap visualization 510 (Vander Broek Paragraph [0081]) “GUI may provide the user with a sort function that sorts all the rows (including both the rows of the value table 530 and the rows of window 510)” (Vander Broek Paragraph [0083])).

Claims 9, 10, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Boehler and DVP and further in view of Alkan et al. (US 2020/0159836 A1), hereinafter “Alkan”.
Regarding claim 9, where Vander Broek, Boehler, and DVP teach the method of claim 1 and generating a first visual using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek, Boehler, and DVP fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek, Boehler, and DVP for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Regarding claim 10, Vander Broek, Boehler, DVP, and Alkan teach the method of claim 9, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation to produce the circular heatmap for rendering (time series event data is extracted and used to generate the visual representation of the heat map (Vander Broek Paragraphs [0036 – 0037] and [0049]) the machine learning algorithms further include self-organizing maps (Boehler Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Regarding claim 19, where Vander Broek, Boehler, and DVP teach the system of claim 11and generating a first visual using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek, Boehler, and DVP fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek, Boehler, and DVP for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Boehler and DVP and further in view of Somaiya et al. (US 2015/0229546 A1), hereinafter “Somaiya”.
Regarding claim 21, where Vander Broek, Boehler, and DVP teach the method of claim 1, Vander Broek, Boehler, and DVP fail to teach wherein the second visual is generated as a graph that represents the table.
However, in analogous art, Somaiya teaches wherein the second visual is generated as a graph that represents the table (rendering a first radial map showing characteristic parameters of a virtual machine network, and rendering a second visual as a time-frame window comprising selectable temporal data to adjust the display to a user desired time-frame (Somaiya Paragraphs [0039 – 0041])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Somaiya related to generating the second visual as a graph representing data rather than a table of values and apply them to the teachings of Vander Broek, Boehler, and DVP for the purpose of having selectable data curation as a graph. One would be motivated as such as such a window provides a quick and easy way to change the display of data visualized in the radial map (Somaiya Paragraph [0041]).

	
Conclusion
The following prior art references were found to be pertinent to Applicant’s claimed invention but were not used in making the rejections presented herein.
Awad et al. (US 2017/0192872 A1) teaches receiving input data associated with events in a computer network and displaying anomaly data for analysis.
Harutyunyan et al. (US 2019/0026206 A1) teaches sampling monitored data for rendering upon a graphical user interface.
ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456